Citation Nr: 1731972	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  05-30 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a right arm disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to October 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a May 2015 Board videoconference hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing is associated with the claims file. 

The claim was previously before the Board and was remanded in July 2015 for additional development and new VA examinations.  

The Board notes that the October 2016 VA examination contains the Veteran's assertions that his claim was intended to be a claim for a left arm disability as opposed to a right arm disability.  As the January 2004 VA Form 21-526 Application clearly indicates the Veteran's intent to file a claim for a right arm disability, the proper issue before the Board is a claim for a right arm disability.  Notwithstanding, the Veteran's assertions could rise up to the level of an informal claim. As such, a claim for a left arm disability shall be referred for appropriate action.  

The issues of entitlement to service connection for a left arm condition and tinnitus have been raised by the record in the October 2016 VA examinations and the May 2015 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for bilateral hearing loss and a right arm disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's hepatitis C was not incurred in the line of duty and is not related to active service.  


CONCLUSION OF LAW

The requirements for entitlement to service connection for Hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in letters dated March 2004 and July 2016.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The letters informed the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With respect to VA's duty to assist, the Board finds that service records, VA treatment records, and private treatment records have been associated with the claims file.  Attempts were also made to obtain private treatment records.  The record does not indicate, nor has the Veteran identified, any outstanding medical records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1990) (indicating duty to assist is not a one-way street).  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159 (c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded a VA examination in October 2016 that is thorough and supported by the other evidence of record.  The examination discussed clinical findings, the Veteran's reported history, and provided opinions supported by rationales.  The examination is, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

During the May 2015 hearing, the undersigned Veterans Law Judge (VLJ) identified the issue on appeal, solicited information regarding the nature and severity of the Veteran's disability, and suggested additional evidence that the Veteran might submit to help substantiate his claim.  As such, the Board finds that the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board additionally notes that the July 2015 remand directed the AOJ to afford the Veteran a VA examination and to obtain outstanding treatment records and service records.  Remand directives were completed as outstanding service and treatment records were associated with the record and an examination was completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  For the foregoing reasons, the Board finds that VA's duties to notify and assist have been met and, as such, it is not prejudicial for the Board to proceed with appellate review of the claim for entitlement to service connection for hepatitis C.
Analysis

The Veteran asserts entitlement to service connection for hepatitis C, as due to active service.  

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and was not the result of willful misconduct or, for claims filed after October 31, 1990, the result of abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a).  The isolated and infrequent use of drugs itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin.  However, an injury or disease incurred during active service shall not be deemed to have been incurred in the line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  38 C.F.R. § 3.301(d).  

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376 (holding that a layperson is competent to identify a simple condition such as a broken leg).  Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (affirming Board decision affording higher probative value to a contemporaneous writing by the Veteran during service than a subsequent assertion years later).  

With respect to the first element of service connection, a current disability, the Veteran has a current diagnosis of hepatitis C.  See October 2016 VA Examination.  As such, the first element is met.  
With respect to the second element of service connection, an in-service incurrence, injury, or disease, the Veteran has testified that he was diagnosed with hepatitis C during service in 1976.  However, the Veteran's service treatment records do not indicate that he was diagnosed with hepatitis C or any other type of hepatitis.  In a January 1977 service treatment record, tenderness was noted in the upper left abdominal quad and vomiting was reported by the Veteran.  A January 1977 urinalysis was negative for bile.  An April 1977 urinalysis report noted questionable hepatitis.  A subsequent April 1977 service treatment record concluded that the urinalysis report was negative for bile and that there were no hepatic signs or symptoms.  In June 1977, service treatment records documented improper use of heroin.  In an August 1977 service treatment record, the Veteran was brought to the dispensary by his superior and admitted using intravenous heroin earlier that morning.  He complained of dizziness on movement, chills, arthralgia, nausea, and abdominal pain.  The Veteran's entrance and separation examinations were negative for hepatitis diagnosis or symptoms.  However, drug dependence was noted on separation.  The Veteran did not report any jaundice or hepatitis on his entrance and separation reports of medical history. 

The earliest documentation of treatment for hepatitis C was recorded in a July 2002 private treatment record from Family Health Clinic.  See also March 2015 Hearing Transcript (testifying that treatment for hepatitis C started in 2002).  He admitted to drug and alcohol abuse during service and in the late 1970s and 1980s; reported being drug and alcohol free for the previous 8 to 9 years; and stated that he used to be a plasma donor, but was no longer allowed to donate due to hepatitis C.  Dr. M.L. noted that a hepatitis panel was completed in December 1997, but hepatitis C was not checked.  In September 2002, Dr. B.C. noted that the Veteran was a remote drug abuser with oral and intravenous drugs, no history of blood transfusions, and a history of a tattoo 10 years prior.  In a December 2003, Dr. M.L. noted that the Veteran's hepatitis C diagnosis was most likely due to illicit drug use.  The record contains little evidence of any other types of hepatitis: December 1997 and January 1998 private treatment records reveal that the Veteran received hepatitis B vaccinations and an August 2003 private treatment record noted that the Veteran is immune to hepatitis A.  

The Board notes that the Veteran has asserted that his hepatitis C infection manifested in service and has referenced to several in-service causes, to include: treatment for a toenail that involved a paper clip being pushed into his toenail to relieve pressure; receiving stitches on his foot with instruments that were sterilized with alcohol; vaccination at Fort Still involving a piece of glass; air gun vaccinations; vaccinations with syringes sterilized with alcohol; sharing toothbrushes and razors in boot camp; and exposure to blood and bodily fluids while cleaning latrines.  See December 2006 Veteran Statement; March 2011 Hepatitis Questionnaire; May 2015 Hearing Transcript.  The record does not contain any evidence, other than lay assertions from the Veteran, of these events.  

Having considered the various theories of entitlement that the Veteran has asserted, the Board finds that the preponderance of the evidence is against a finding that his hepatitis C manifested in service.  

Though the Veteran is competent to testify as to events observed, the Board notes that the Veteran's assertions are not credible and hold minimal probative weight because these events are not supported by the record.  As noted above, service treatment records do not contain a diagnosis of hepatitis and, indeed, documented that there were no hepatic signs or symptoms.  Additionally, based on medical records and the Veteran's testimony, treatment was not sought until 2002. 

Additionally, the Board notes that the Veteran's lay testimony as to the onset of hepatitis C has been inconsistent.  During the appeal period, he has stated that the onset of his hepatitis C began during active service.  See May 2015 Hearing Transcript; September 2016 VA Examination.  However, these assertions conflict with a July 2002 private treatment record that indicates the Veteran's hepatitis C did not manifest until after service; indeed, he relayed to a private physician that he used to donate plasma, but was no longer allowed after being told that he had hepatitis C.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting contemporaneous records are more probative than history as reported by a veteran).  Further, the record is noticeably silent for any reports of these above-asserted events until a claim was filed.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to and fully justified in determining whether lay evidence is credible because of possible bias and conflicting statements).  As such, the Board concludes that the record does not contain any credible corroborating evidence that supports the Veteran's assertions of the above-mentioned in-service events or manifestation of hepatitis C during active service.  

Even assuming that hepatitis C did have its onset in service, the Board notes that the record contains probative evidence of intravenous drug usage, to include the August 1977 service treatment record wherein the Veteran admitted to using intravenous heroin and was brought to the dispensary by his superior for treatment.  Further, a September 1977 service personnel record documents that the Veteran readily admitted to abusing drugs in service and communicated to his section chief, drug counselor, and battery commander that he intended to continue using drugs to get out of the military.  Though infections coinciding with the injection of drugs will not be considered of willful misconduct origin, a disease incurred during active service shall not be deemed to have been incurred in the line of duty if such disease was a result of the abuse of alcohol or drugs.  38 C.F.R. § 3.301(d).  As such, his in-service intravenous drug use is insufficient to establish an in-service incurrence or injury.  

Based on the foregoing and the lack of credible evidence of onset during service, the evidence weighs against finding an in-service incurrence or injury.  As such, the second element of service connection is not met.  

The Board further finds that the record does not contain positive nexus evidence in support of service connection for hepatitis C.  

The Veteran's private treating physicians have indicated that the Veteran's hepatitis C is due to intravenous drug use during service.  Specifically, in a December 2003 private treatment record, it was noted that the Veteran's hepatitis C was most likely from illicit drug use while in the military in the late 1970s and in the early 1980s.  Further, in an August 2006 letter, Dr. B.C. opined that the Veteran injected heroin during service and that this is very likely the source of his hepatitis C infection.  He noted that hepatitis C was not recognized because there were no tests prior to 1989 and the Veteran's infection did not result in symptoms in the acute phase. 

In an October 2016 VA examination, an examiner opined that the Veteran's hepatitis C was at least as likely as not a result of intravenous drug use that extended through at least 1992, per treatment records.  The examiner noted that available testing in service, to include two urinalysis tests, was negative for evidence of hepatitis C and that there was no record of a hepatitis C diagnosis until 2002.  The examiner stated that urinalysis testing for bile is not specific for a certain type of hepatitis (A, B, C, or other), but, rather, indicates the presence of bile in the urine, which occurs with a hepatitis infection.  She also noted that the Veteran's claims file and multiple theories of entitlement were reviewed and considered.  She also referenced to the August 2006 opinion provided by Dr. B.C.  She remarked that injection drug use remains the most important risk factor for hepatitis C acquisition and noted that hepatitis C infections are also associated with history of intranasal cocaine use.  

The Board considered the assertions of the Veteran and his representative regarding a relationship between the Veteran's hepatitis C and military service.  However, neither individual has been shown to be capable of making medical conclusions on complex matters such as this.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); see also Layno, 6 Vet. App. 465 (1994).  For these reasons and in the absence of any competent nexus opinions to the contrary, the Board finds the opinions to be the most probative evidence of record regarding the etiology of the Veteran's hepatitis C.  Thus, the third service connection element is not met and the claim fails on this basis as well.

The Board finds that as the preponderance of the evidence is against the claim, the evidence is by definition not in equipoise and, therefore, the benefit-of-the-doubt rule is inapplicable.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, the claim for service connection for hepatitis C is denied.


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

The Veteran asserts entitlement to service connection for bilateral hearing loss and for a right arm disability.  Having reviewed the record, the Board finds that additional development is warranted. 

With respect to the hearing loss claim, the Veteran was afforded a VA examination in October 2016.  The VA audiologist opined that the Veteran's bilateral hearing loss was less likely than not due to the conceded noise exposure during service, noting that there were no significant threshold shifts when comparing the Veteran's entrance and separation examinations.  Though the examiner noted that an undated audiogram was reviewed, there is no indication that the October 1976 audiogram was reviewed.  As such, the Board finds that additional development is required for consideration of this audiogram.  On remand, the October 1976 audiogram should be considered and an addendum opinion should be provided.  

With respect to the right arm disability claim, the Veteran was afforded a VA examination in October 2016.  The VA examiner provided an assessment of bilateral shoulder pain and stated that the Veteran did not have a right arm disability.  The examiner opined that the claimed armed condition was less likely than not incurred in or caused by service because service records were silent regarding a shoulder injury, there is no diagnosis of a right forearm disability, there is no evidence of complaints until nearly 30 years after service, and that records indicated that the Veteran suffered from myalgia and arthralgia as side effects from Pegasys injections.  The Board notes that pain alone is not a compensable disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  However, a February 2010 VA treatment record indicates that an impression of bilateral shoulder arthropathy was previously provided by a VA physician.  The requirement of a current disability is satisfied if a disability is diagnosed at the time the claim was filed or during the pendency of the claim, even if the disability subsequently resolves during the appeal period.  McClain, 21 Vet. App. at 321.  As such, additional development is warranted.  On remand, an addendum opinion should be provided after consideration of the February 2010 impression of bilateral shoulder arthropathy.  

Finally, any outstanding VA treatment records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records not already of record relating to the claims.

2.  Forward the Veteran's claims file to an appropriate clinician for an addendum opinion on the nature and etiology of the bilateral hearing loss.  The clinician is requested to review the electronic claims file, to include this remand.  Following review of the claims file, the clinician should state whether it is at least as likely as not that the Veteran's bilateral hearing loss at least as likely as not (a probability of 50 percent or greater) had its onset during or was otherwise incurred as a result of active service, to included conceded noise exposure during service.  

The clinician must consider the October 1976 audiogram.

3.  Forward the Veteran's claims file to an appropriate clinician for an addendum opinion on the nature and etiology of any right shoulder disability.  The clinician is requested to review the electronic claims file, to include this remand.  Following review of the claims file, the clinician should respond to the following:

a)  Identify any diagnosed right arm disability since January 2004, to include bilateral shoulder arthropathy as noted in a February 2010 VA treatment record.  

The examiner is advised that even if a disability subsequently resolves during the appeal period, service connection may still be awarded if a disability is diagnosed at the time the claim was filed or during the pendency of the claim.  McClain, 21 Vet. App. at 321.  

b)  If the Veteran has or had a diagnosed right arm disability during the appeal period, state whether any right arm disability at least as likely as not (a probability of 50 percent or greater) had its onset during or was otherwise incurred as a result of active service.  Please provide a complete explanation for the opinion.

In formulating the opinion, the term 'at least as likely as not' does not mean 'within the realm of possibility.'  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the clinician is unable to offer the requested opinions, it is essential that he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011). 

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the claims.  If the claims remain denied, the appellant and her representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


